Exhibit 10.4.1

 

Loan No. ML0936T1

 

PROMISSORY NOTE AND SUPPLEMENT

 

THIS PROMISSORY NOTE AND SUPPLEMENT to the Master Loan Agreement dated as of
May 1, 2002 (as amended or restated from time to time, the “MLA”) is entered
into as of May 1, 2002, between TECON WATER COMPANY, L.P. (the “Company”) and
CoBANK, ACB (“CoBank”).

 

SECTION 1. The Term Loan Commitment. On the terms and conditions set forth in
the MLA and this Promissory Note and Supplement, CoBank agrees to make a loan
(the “Loan”) to the Company in the principal amount of $15,400,000 (the
“Commitment”). Under the Commitment, amounts borrowed and later repaid may not
be reborrowed.

 

SECTION 2. Purpose. The purpose of the Commitment is to: (A) refinance the
Company’s indebtedness to: (A) Bank One, NA; (B) W.C. Hankins; (C) Gary W.
Hanning, Robin Hanning and the Gary W. Hanning Trust; (D) Associates Utility
Company; (E) William E. Dark and Wanda M. Dark; (F) Ronald L. Payne; and
(G) Highsaw Water Corporation (collectively, the “Existing Lenders”; and
(B) finance general needs of the Company, and the Company agrees to use the
proceeds of the Loan for those purposes.

 

SECTION 3. Term. The term of the Commitment shall be from the date hereof up to
and including May 1, 2002, or such later date as CoBank may, in its sole
discretion, authorize in writing.

 

SECTION 4. Availability. Notwithstanding Section 2.02 of the MLA and provided
that all conditions precedent set forth herein and in the MLA shall have been
satisfied, the Loan shall: (1) be made upon the receipt by CoBank of a written
request therefor in the form attached hereto as Exhibit A signed by an
authorized officer of the Company; and (2) be made directly to the “Title
Company” (as hereinafter defined) pursuant to the “Closing Agreement” (as
hereinafter defined).

 

SECTION 5. Interest. The Company agrees to pay interest on the unpaid principal
balance of the Loan at 7.37% per annum. Interest shall be calculated on the
actual number of days the Loan is outstanding on the basis of a year consisting
of 360 days and shall be payable monthly in arrears by the 20th day of the
following month.

 

SECTION 6. Fees. In consideration of the Commitment, the Company agrees to pay
to CoBank on the date hereof, a loan origination fee in the amount of $77,000
less the amount paid to CoBank on account of the Commitment pursuant to that
certain letter agreement dated as of December 21, 2001, between the Company and
CoBank.

 

SECTION 7. Promissory Note. The Company promises to repay the Loan in 240
consecutive, monthly installments in the amount of 64,166.66, payable on the
20th day of each month, with the first such installment due on May 20, 2002;
provided, however, that in the case of the last payment, such payment shall be
in an amount equal to the then outstanding principal balance of the Loan. In
addition to the above, the Company promises to pay interest on the unpaid
principal balance of the Loans at the times and in accordance with the
provisions set forth above and to pay any interest breakage surcharges as
provided herein. Notwithstanding the foregoing, if any date on which principal
and interest are due is not a “Business Day” (as defined

 

1

--------------------------------------------------------------------------------


 

in the MLA), then such payment shall be due and payable on the next Business Day
and, during such period, interest shall continue to accrue on the principal
amount thereof.

 

SECTION 8. Security. The Company’s obligations hereunder and, to the extent
related hereto, the MLA shall be secured as provided in Section 2.04 of the MLA.

 

SECTION 9. Prepayment. The Company may, on one CoBank Business Day’s prior
written notice, prepay the Loan in whole or in part together with accrued
interest on the amount prepaid to the date of payment and a surcharge equal to
the present value of the sum of: (1) the difference, if (a) is larger than (b),
between: (a) the rate estimated by CoBank in accordance with its standard
methodology to be its all-in cost to fund the Loan; minus (b) the rate estimated
by CoBank on the date of the prepayment (in accordance with its then standard
methodology) to be its all-in cost to fund a new loan having a weighted average
life equal to the weighted average life of the balance of the Loan being
prepaid; plus (2) an amount equal to a yield of 1.5% on the amount being
prepaid, calculated on a per annum basis through the final maturity of the Loan.
In calculating the surcharge, the discount rate shall be the rate determined in
accordance with (l)(b) above. All partial prepayments shall be applied to
principal installments in the inverse order of their maturity.

 

SECTION 10. Conditions Precedent. In addition to the conditions precedent set
forth in the MLA, CoBank’s obligation to make the initial loan hereunder is
subject to the condition precedent that CoBank, the Company and Republic Title
of Texas, Inc. (the “Title Company”) shall have entered into a closing or escrow
agreement (the “Closing Agreement”) in form and content acceptable to CoBank
prescribing conditions under which the proceeds of the Loan will be released or
returned to CoBank. At a minimum, such conditions shall be designed to ensure
CoBank that upon disbursement of the funds by the Title Company: (1) all assets
of the Company will be free and clear of all Liens (other than Liens in favor of
CoBank); and (2) all claims held by the Existing Lenders will be discharged.

 

IN WITNESS WHEREOF, the parties have caused this Promissory Note and Supplement
to the MLA to be executed by their duly authorized officers as of the date shown
above.

 

 

CoBANK, ACB

 

TECON WATER COMPANY, L.P.

 

 

By: Texas Water Services Group, LLC,

 

 

Its General Partner

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

By:

/s/ J. G. Boyles

 

 

 

 

J. G. Boyles

Title:

Vice President

 

 

Title:

President

 

2

--------------------------------------------------------------------------------